Citation Nr: 0634839	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  06-00 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


REMAND

The veteran served on active duty from July 1943 to March 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The veteran is service-connected for a left knee disorder.  
He claims that he has a right knee disorder that is directly 
related to service or, in the alternative, to his service-
connected left knee disorder.  Private medical records dated 
in August 2005 contain a diagnostic impression of 
osteoarthritis of both knees.

Although the veteran had a VA examination in January 2005, he 
has not had a VA examination to diagnose his right knee 
disability and indicate whether it is related to disease or 
injury during service or to a service-connected disability.  
A VA examiner has not given an opinion concerning whether the 
veteran's right knee disability is related to the service-
connected left knee disability.  The veteran and his 
representative have requested a medical opinion in the April 
2005 Notice of Disagreement (NOD) and in the representative's 
February 2006 statement.

Moreover, VCAA requires, among other things, that the 
claimant be afforded a medical examination and/or a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § § 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet.App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding treatment records from any VA 
facility, following the procedures prescribed in 38 C.F.R. 
§ 3.159(c) (2006), as regards requesting medical records from 
federal facilities.

In his December 2005 substantive appeal, the veteran stated 
that there were pertinent medical records at the White River 
Junction, Vermont, and Kissimmee, Florida, VA facilities.  
The claims folder does contain records from these facilities; 
but because the veteran did not provide specific information 
regarding the records requested, it is not clear if there are 
additional records not contained in the record.  Furthermore, 
the veteran has stated in correspondence received in December 
2004 that he continues to be treated at the Mayo Clinic in 
Jacksonville, Florida.  The veteran's representative has also 
requested that these records be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request 
specific information regarding his 
treatment at VA facilities and/or any 
private medical facilities, including the 
dates of treatment.  Then obtain all 
outstanding records of evaluation and/or 
treatment of the veteran from the 
identified facilities that are not 
currently in the file, following the 
procedures set forth in 38 C.F.R. § 3.159 
(2006).  All records and/or responses 
received should be associated with the 
claims file.

2.  Thereafter, schedule the veteran for 
an examination. The updated claims file 
must be made available to the examiner, 
and the examiner must indicate in the 
examination report that this has been 
accomplished.  The examiner should 
examine the veteran's right knee, and 
request any tests that are indicated.  
For each diagnosis involving the right 
knee, the examiner must offer an opinion 
with complete rationale as to whether the 
diagnosis is at least as likely as not (a 
50 percent probability or greater) due to 
disease or injury during military 
service, or due to or aggravated by 
(i.e., increased in disability by) the 
veteran's service-connected left knee 
disorder.  


3.  When the development requested has 
been completed, the case should again be 
reviewed, with consideration of 38 C.F.R. 
§ 3.310 and Allen v. Brown, 7 Vet. App. 
439 (1995), to the effect that when 
aggravation of a veteran's nonservice-
connected condition is proximately due to 
or the result of a service-connected 
condition, such veteran shall be 
compensated for the degree of disability 
over and above the degree of disability 
existing prior to the aggravation.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


